                                                COMMITTEE                    ON   JUSTICE    FOR   MIKE NIFONG
                                                Founded: June 20, 2008                                    AA International Organization




   Raleigh Office      I                                                                                                                  £ACROSS£
 P.O. Box 10153
     Raleigh, NC
                                                      Equal Justice for All in North Caro/ma
             27605     I                                                                       begms with Jushce for Mike Nifong!

      OFFICERS             Clerk of Court' Office                                                                                          FILED
                           United States District Court
       Victoria B.
                           Eastern District of North Carolina
                                                                                                                                          AUG 07 2020
         Peterson
       Co-founder          1003 South 17th Street
 Steven Matherly           Wilmington, NC 28401
  Community Activist

 Vincent Edward            CERTIFIED MAILED on 08-07-20
          C lark
 Communications Czar
                           RE: Case No.: 5:20-cv-00362 Harr v. WRAL-5 News, et al.
  Sidney B. Harr
      Lay Advocate
                           Clerk of Court,
     MEMBERS           I
       Jacqueline
         Wagstaff
                                    I am a legal layperson without legal training, and Pro Se plaintiff in the referenced
        Durham             case which was manually filed nearly a month ago on July 9, 2020 at the Raleigh Federal
        Ed Taylor          Courthouse. Days later, on July 13, 2020, I received a letter from the Clerk's Office in the
       Greensboro          Wilmington, NC federal court stating that the case had been selected for Mediation.
  Okwei Annang
      Durham                          It is my understanding from speaking with personnel at the Raleigh federal court
                       1   that I will be contacted by the court regarding the mediation process.
  Aaron Zugaide
       Raleigh
                                    My concerns have to do with the following:
  Vikki Matherly
        Durham                      (1) Has my summons and complaint been properly served on the Defendants in
  Ronnie Austin
                           this case? I sent the summons and complaint by certified mail return receipt requested, but
        CALIFORNIA         nearly a month later I have not received a return receipt. Recent experience has made me
     Waset Regir           aware that improper service of is a commonly used defense; naturally I am apprehensive. A
        CALIFORNIA         subsequent letter sent to Defendant' s counsel has, so far, gone unanswered;
Gregory Lunsford
        Durham                       (2) With which federal court (Raleigh or Wilmington) should I communicate?
                           With communications thus far coming from Wilmington, instead of Raleigh where both
Crystal Mangum
        Durham
                       I   parties are established, I am confused; and
Rich P. Williams                    (3) Procedurally am I prepared for the mediation process? Although I have
        Durham
                           reviewed Federal Rules for Civil Procedure related to mediation, I am still not certain. I
Peggy Kirkpatrick          phoned the Clerk' s Office twice and left contact information but have not heard back.
       Durham
                           Looking just for procedural information, not legal advice. Thank you.
    Linda Carter
       Wilmington

        Barbara].
        Whitman
        Raleigh
                                                                         Sidney B. H , Plaintiff Pro Se
     DezmondJ.                                                           Lay Advocate, Committee on Justice for Mike Nifong
         Mosley
       Raleigh
                                                                         August 7, 2020
        Christine
         Stearns           Note: a copy ofthis letter will go to the Raleigh Federal Courthouse Clerk' s Office today.
       WASHINGTON




                               Case 5:20-cv-00362-M Document
               e-mail: justice4nifong@gmail.com                6 601-1817
                                                     phone: (919) Filed 08/07/20website:
                                                                                  Pagewww.justice4nifong.com
                                                                                         1 of 1
